DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 13-16 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Saitoh, discloses a memory device comprising: a substrate; a bottom electrode overlying the substrate; a top electrode overlying the bottom electrode; and a data storage structure disposed between the top electrode and the bottom electrode. The prior art of record, Kim, teaches a multi-doped data storage layer comprises dielectric material doped with a first dopant and a second dopant, wherein the first dopant is different from the second dopant, wherein the dielectric material comprises a first atomic percentage of the first dopant and a second atomic percentage of the second dopant that is greater than the first atomic percentage. The prior art of records, individually or in combination, do not disclose nor teach “wherein the data storage structure comprises a data storage layer in physical contact with a multi-doped data storage layer” in combination with other limitations as recited in claim 1.

The prior art of record, Saitoh, discloses an integrated chip comprising: a substrate; and a resistive random access memory (RRAM) cell overlying the substrate, 

The prior art of record, Saitoh, discloses an integrated chip comprising: a bottom electrode overlying a substrate; a top electrode overlying the bottom electrode; a data storage layer disposed between the top electrode and the bottom electrode. The prior art of record, Kim, teaches a multi-doped data storage layer comprises aluminum oxide doped with tantalum nitrogen, and hafnium. The prior art of records, individually or in combination, do not disclose nor teach “a multi-doped data storage layer disposed between the bottom electrode and the data storage layer, wherein the multi-doped data storage layer physically contacts the data storage layer” in combination with other limitations as recited in claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811